Order filed February 2, 2021




                                      In The

                      Fourteenth Court of Appeals
                                   ____________

                               NO. 14-20-00704-CV
                                   ____________

                       JEFFREY LANE POWE, Appellant

                                        V.

DOWDUPONT INC. D/B/A THE DOW CHEMICAL COMPANY, Appellee


                      On Appeal from the 412th District Court
                             Brazoria County, Texas
                        Trial Court Cause No. 101748-CV

                                    ORDER

      Appellant’s brief was due January 11, 2021. No brief or motion for extension
of time has been filed. Unless appellant files a brief with this court on or before
March 1, 2021, the court will dismiss the appeal for want of prosecution. See Tex.
R. App. P. 42.3(b).

                                  PER CURIAM

Panel consists of Justices Wise, Zimmerer, and Poissant.